Form 51-102F3 Material Change Report Item 1. Name and Address of Company CIBT Education Group Inc. (the "Company") Suite 1200, 777 West Broadway Vancouver, BC, V5Z 4J7 Item 2. Date of Material Change May 25, 2010 Item 3. News Release A news release dated May 25, 2010 was disseminated through CNW Newswire. Item 4. Summary of Material Change Toronto Stock Exchange (the “TSE”) has confirmed that the Company’s common shares will commence trading on the TSE effective May 26, 2010. Item 5.1 Full Description of Material Change The TSE has confirmed that the Company’s common shares will commence trading on the TSE effective Wednesday May 26, 2010. The Company’s common shares will contemporaneously be delisted from the TSX Venture Exchange. The Company’s trading symbol will continue to be MBA. The Company is also listed on the NYSE Amex and quoted in the US under the same symbol MBA. Item 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 If this Report is being filed on a confidential basis in reliance on subsection 7.1(2) of National Instrument 51-102, state the reasons for such reliance. Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer Toby Chu, chief executive officer Telephone: ext. 308 Item 9. Date of Report May 25, 2010.
